                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN

                                 Court Minutes and Order

DATE:      February 14, 2020
JUDGE:     Pamela Pepper
CASE NO:   2018-cr-145
CASE NAME: United States of America v. Lisa Hofschulz, et al.
NATURE OF HEARING:       Final Pretrial Conference to Address Motions in Limine
APPEARANCES:             Julie Stewart – Attorney for the government
                         Matthew Jacobs—Attorney for the government
                         Lousi Manzo—Attorney for the government
                         Beau Brindley – Attorney for Lisa Hofschulz
                         Lisa Hofschulz – Defendant
                         Jonathan Smith – Attorney for Robert Hofschulz
                         Robert Hofschulz – Defendant
COURTROOM DEPUTY:        Kristine Wrobel
TIME:                    3:31 p.m. – 4:39 p.m.
HEARING:                 Trial set for February 18, 2020 at 8:30 a.m.
                  AUDIO OF THIS HEARING AT DKT. NO. 82
       The court noted that it had scheduled this hearing at the request of
counsel for Ms. Hofschulz because at the original final pretrial conference
counsel was not prepared to argue the motions in limine. At that prior hearing,
the court had required counsel for Ms. Hofschulz was to file his proposed voir
dire questions, proposed jury instructions and expert witness notices as soon
as possible. The court observed that counsel for Ms. Hofschulz had filed voir
dire questions and proposed jury instructions by February 3, but that
yesterday, he also had filed a second motion to adjourn the February 18, 2020
trial.
        The court explained that it was not going to grant counsel’s most recent
motion to adjourn the trial. The court recounted that it had emphasized when
denying the prior motion to adjourn the trial that counsel for Ms. Hofschulz
had chosen to schedule back-to-back trials, and opined that an experienced
trial lawyer such as himself had to know that some might take longer than
anticipated. The court sympathized with counsel’s exhaustion after back-to-
back federal trials but noted that he had three days between now and Tuesday
to rest. The court acknowledged that the motion also indicated that Ms.
Hofschulz had fallen and injured herself, making it difficult for counsel to work
with her to prepare for trial. The court observed, however, that Ms. Hofshulz
was in court for today’s hearing, and that counsel had provided no medical
records indicating that appearing for trial would threaten Ms. Hofshulz’s
health. The court reminded the parties that it been straight with everyone ever
since scheduling the trial for February 18 that the date was firm.
      Counsel for Ms. Hofschulz explained that the defendant’s medical
condition involved more than just a fall. Counsel asserted that only a couple of
                                            1
hours before the hearing, he had learned that the defendant had fallen on
February 10, 2020 and had lost consciousness. He represented that she’d been
taken to the hospital and found unresponsive; hospital staff had had to
intubate her, arguing that this meant that she hadn’t been breathing on her
own. Counsel told the court that he’d learned that that hospital visit had led to
the defendant being diagnosed with an aortic aneurysm, and that she needed
to see a cardiologist next week—the week of the trial. Counsel offered to provide
the court with the relevant medical records, which he did not have with him in
court. The stated that if Ms. Hofshulz wished to leave the hearing to go find the
records, it would allow her to do so. Counsel for both defendants indicated that
their clients were willing to waive their personal appearances, so they could
leave to find the health records. The court dismissed the defendants from the
remaining portion of the hearing.
       Counsel for the government stated that she had spoken with an AUSA
from Louisiana who has a trial with Attorney Brindley starting March 9, 2020;
the prosecutor said that this AUSA had advised her that Attorney Brindley had
filed a motion to adjourn that trial because of this one, without revealing that
he also had asked to adjourn this trail. Counsel argued that Attorney Brindley
had a pattern of using last-minute requests for adjournment as a trial tactic.
Counsel stated that it was unfortunate that Ms. Hofschulz was experiencing
health issues but argued that there was no medical proof that she was
incompetent to stand trial. Counsel emphasized that the government’s
witnesses were ready to go on Tuesday, that some had traveled from long
distances to be here and that for some of them, preparation for the trial had
been traumatic.
       Counsel for Ms. Hofschulz asserted that forcing Ms. Hofschulz to go to
trial on Tuesday would pose a health risk, and said that he did not want to put
his client in that situation. Counsel asked the court to adjourn the trial until
Wednesday, February 19, by which time he said he could obtain the medical
records and consult with a cardiologist.
       Counsel for Mr. Hofschulz told the court that he had been aware that Ms.
Hofshulz had fallen and had lost consciousness. He reminded the court that
his client’s fate was, in some regards, related to that of Ms. Hofschulz, and
stated that he hoped for any outcome that would give Ms. Hofschulz a chance
to mount a vigorous defense.
       The court indicated the trial would start on Tuesday, February 18, 2020
as scheduled, and that it would not adjourn the trial absent evidence from a
doctor showing that it would pose a serious risk to Ms. Hofshulz’s health if the
trial were to take place on Tuesday.
      The court then turned to the motions in limine.
                                        2
      The court GRANTS IN PART AND DEFERS RULING IN PART on the
government’s consolidated motions in limine. Dkt. No. 70
      The court GRANTS the government’s motion in limine to prohibit
discussion of potential punishment, including any collateral consequences,
defendants face if convicted. Dkt. No. 70, §I.
     The court GRANTS the government’s motion in limine to preclude
argument and inquiry supporting jury nullification. Dkt. No. 70, §II.
      The court GRANTS the government’s motion in limine to preclude any
reference to the personal hardship or family hardship the defendants may face
because it is irrelevant and prejudicial. Dkt. No. 70, §II(A).
      The court GRANTS the government’s motion in limine to preclude any
argument or questioning the government’s or agents’ motivation for
investigating or prosecuting the case because it is irrelevant and prejudicial.
Dkt. No. 70, §II(B).
      The court DEFERS RULING on the government’s motion in limine to
preclude any argument related to defendants’ lawful conduct because it would
be improper. Dkt. No. 70, §II(C).
      The court GRANTS on the government’s motion in limine to preclude any
arguments that Lisa Hofschulz should be acquitted because F.E. took more
than the prescribed dosage. Dkt. No. 70, §II(D). To the extent that the
defendant seeks to present evidence regarding whether Ms. Hofschulz had
knowledge that F.E. abused controlled substances, the court defers ruling.
       The court GRANTS the government’s motion in limine to bar discovery
requests or commentary regarding discovery in presence of the jury. Dkt. No.
70, §II(D).
      The court GRANTS the government’s motion in limine to bar defendants
from defining reasonable doubt. Dkt. No. 70, §IV.
      The court GRANTS the government’s motion in limine to admit Wisconsin
Prescription Drug Monitoring Program data pursuant to Fed. R. of Evidence
803(A)(ii). Dkt. No. 70, §V.
      The court DEFERS RULING on the government’s motion in limine to
admit evidence of prescription data outside those specifically charged in the
indictment. Dkt. No. 70, §VI.
      The court GRANTS the government’s motion in limine to preclude




                                        3
defendants from calling expert witnesses. Dkt. No. 70, §VII.
      Dated in Milwaukee, Wisconsin this 14th day of February, 2020.


                                           BY THE COURT:


                                           _____________________________
                                           HON. PAMELA PEPPER
                                           Chief United States District Judge




                                       4
